United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3189
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Oscar Alavez,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 24, 2005
                                 Filed: July 14, 2005
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Oscar Alavez appeals the 87-month sentence the district court1 imposed after
he pleaded guilty to conspiring to distribute and possess with intent to distribute 500
grams or more of a methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1)
and 846. Alavez’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967). Counsel questions the reasonableness of the
sentence, stating Alavez believes that his sentence is “extreme” and that the court
should have been allowed to sentence him below the Guidelines range.

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       The district court indicated the sentence was based on its consideration of the
factors set forth in 18 U.S.C. § 3553(a), and we cannot agree with Alavez that the
sentence is extreme or unreasonable. See United States v. Booker, 125 S. Ct. 738,
764-66 (2005) (sentencing courts must consult Guidelines and take them into account
along with other § 3553(a) factors; § 3553(a) factors guide inquiry as appellate courts
review sentences to determine whether they are unreasonable); cf. United States v.
Jones, 2 F.3d 827, 828-29 (8th Cir. 1993) (finding 151-month sentence for conspiring
to distribute phencyclidine not “excessive”).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                       ______________________________




                                         -2-